Citation Nr: 0308809	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  02-07 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability, to include asbestosis, asthma, bronchitis, 
chronic obstructive pulmonary disease, and emphysema.  

2.  Entitlement to service connection for constricted larynx.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
April 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims for service connection for 
pulmonary disease and a constricted larynx.  

The veteran's March 2002 substantive appeal and September 
2002 statement raised a claim of entitlement to service 
connection for nicotine dependence.  This matter is referred 
to the RO for appropriate action.  Bruce v. West, 11 Vet. 
App. 405, 408 (1998).  

While the veteran has raised the issue of nicotine dependence 
as an alternative theory in his already adjudicated claim for 
service connection for lung disease, he is hereby notified 
that service connection may be granted on a secondary basis 
if competent medical evidence indicates that any of his 
claimed lung diseases had its origin in tobacco use 
subsequent to service, but the veteran developed a nicotine 
dependence during service which led to the continued tobacco 
use after service.  Thus, the issue is essentially whether 
any lung disease may be considered secondary to service-
incurred nicotine dependence pursuant to 38 C.F.R. § 3.310.  
See VA General Counsel Precedential Opinion (VAOPGCPREC) 19-
97; see also 38 U.S.C.A. § 7104(c) (VA is statutorily bound 
to follow the precedential opinions of the VA General 
Counsel); Davis v. West, 13 Vet. App. 178, 183 (1999).




REMAND

On a VA Form 9, received by the RO in February 2003 and 
forwarded to the Board shortly thereafter, the veteran 
requested a Board hearing at the RO (i.e., Travel Board 
hearing).  To accord the veteran due process, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing with respect to his 
claims for service connection for a 
pulmonary disability, to include 
asbestosis, asthma, bronchitis, chronic 
obstructive pulmonary disease, and 
emphysema; and service connection for 
constricted larynx.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 


 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).  





